Citation Nr: 0335637	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound of the low back with kyphosis, degenerative 
joint disease and retained foreign body, and X-ray evidence 
of degenerative joint disease of the left hip and knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946 and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Denver, Colorado (RO), in which the RO, in pertinent part, 
continued the 20 percent evaluation for the veteran's low 
back disability and granted service connection for left knee 
and hip degenerative joint disease, with a zero percent 
evaluation effective from October 16, 2000.  The RO 
established the left knee and hip degenerative joint disease 
as related to the service-connected disability of the low 
back degenerative joint disease, and evaluated it with the 
low back degenerative joint disease as 20 percent disabling.  
A separate compensable evaluation was not assigned.  The 
veteran disagreed with the RO's determination to continue the 
20 percent disability evaluation for his service-connected 
low back disorder.  A timely notice of disagreement was filed 
in January 2001.  The RO issued a statement of the case (SOC) 
in January 2002.  A Decision Review Officer decision, which 
continued the 20 percent evaluation, was also issued in 
January 2002.  The veteran filed a substantive appeal in 
March 2002.

In correspondence dated in April 2002, the veteran rescinded 
a previous request for a Travel Board hearing, pursuant to 38 
C.F.R. 20.702(e).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if any further action is required on the part of 
the appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
(2003) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans, supra at 1348 (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in section 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, the RO has considered whether any additional 
notification or development action was required under the 
VCAA, with regard to the issue of an increased evaluation for 
a gunshot wound of the low back with kyphosis, degenerative 
joint disease and retained foreign body with X-ray evidence 
of degenerative joint disease in the left hip and knee, and 
informed the veteran in a March 2001 letter.  The letter 
informed the veteran of the VCAA, and that VA would provide 
assistance with obtaining evidence to support his claim.  It 
also informed him of what evidence is necessary to establish 
entitlement, what had been done to help with his claim and 
what information or evidence VA needed from him.  The letter 
also requested that he submit any additional information or 
evidence within 60 days of the date of the letter.  As noted 
above, the Court has held that the 30-day period (and, 
presumably, any period less than one year) provided to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this matter is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  
(The Board is aware that pending legislation may override the 
Court's holding in the PVA case.)

In addition, in his substantive appeal (VA Form 9), the 
veteran noted that his condition was more severe than that 
which was reported.  He further noted that he had had a MRI 
(magnetic resonance imaging) by Dr. Shaw at Corwin Hospital.  
He further noted that he had been examined by Dr. Phillip 
Woods, and by his primary care physician at the VA clinic in 
Pueblo, Colorado, in February 2002.  It does not appear that 
the RO has attempted to contact any of these health care 
providers/facilities to obtain the veteran's medical records.  
The RO should contact these health care providers/facilities 
and attempt to obtain any available records they may have 
concerning treatment of the veteran's service-connected 
disability.  

Furthermore, the veteran's representative argues that the VA 
examination conducted in October 2000 is too old to 
adequately evaluation the current state of the veteran's 
disability.  The Board agrees.  As the veteran has claimed a 
worsening of his service-connected disability since his last 
VA examination in October 2000, a new examination is 
warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  See also Paralyzed Veterans of America, supra; 
Disabled American Veteran, supra.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.  

2.  The RO should obtain the veteran's 
medical records from the VA clinic in 
Pueblo, Colorado for any treatment for his 
low back degenerative joint disease 
disability during the period from February 
2002 to present.

3.  The RO should also obtain the 
veteran's medical records, namely the 
report from a MRI conducted by Dr. Shaw 
at St. Mary Corwin Hospital, 1008 
Minnequa Avenue, Pueblo, Colorado.  

4.  The RO should also request the 
veteran's medical records from Dr. Woods, 
who is associated with the St. Mary 
Corwin Hospital, for any treatment of his 
low back disability during the period 
from October 2000 to the present. 

5.  The should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded neurologic and 
orthopedic examination to determine the 
current nature and severity of his 
service-connected low back degenerative 
joint disease with X-ray evidence of left 
hip and knee degenerative joint disease.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

(1)	T
he examiners should elicit all of the 
veteran's subjective complaints 
regarding his low back and left hip 
and knee disabilities, and offer 
opinions as to whether there is 
adequate pathology to support the 
level of each complaint.  

(2)	 
The orthopedic examiner should 
specifically identify the extent of 
any muscle impairment associated with 
the service-connected low back 
disability, and the neurologic 
examiner should specifically identify 
any neurological impairment associated 
with the service-connected low back 
disability.  

(3)	 
The physicians are specifically 
requested to identify any objective 
evidence of pain or functional loss 
due to pain associated with the 
service-connected disability.  

(4)	 
The physicians should also be 
requested to provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability during flare-ups, if the 
veteran describes flare-ups.  

(5)	 
The physicians should also be 
requested to describe any weakened 
movement, excess fatigability or 
incoordination associated with the 
service-connected disability.  

(6)	 
Both examiners should express their 
opinions concerning the impact of the 
service-connected lumbar spine 
disability on the veteran's ability to 
work.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims folder must be made available 
to the examiner for review prior to any 
examination. 

6.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed.  
In particular, the RO should furnish the 
veteran a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Paralyzed Veterans of 
America, supra, and any other pertinent 
legal authority.

7.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the April 2003 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


